Case 1:21-cv-22445-KMM Document 33 Entered on FLSD Docket 08/16/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                           CASE NO.: 1:21-CV-22445-MOORE/LOUIS


 DONALD J. TRUMP, the Forty- Fifth
 President of the United States,
 KELLY VICTORY, AUSTEN FLETCHER,
 AMERICAN CONSERVATIVE UNION,
 ANDREW BAGGIANI, MARYSE VERONICA
 JEAN-LOUS, NAOMI WOLF, AND
 FRANK VALENTINE, INDIVIDUALLY AND
 ON BEHALF OF THOSE SIMILARLY
 SITUATED,

         Plaintiff and the Class,
 vs.

 YOUTUBE, LLC., and SUNDAR PICHAI,

         Defendants.
                                                  /

                   PLAINTIFF’S AMENDED MOTION TO EXCEED PAGE
                                  LIMITATIONS
       Plaintiff, Donald J. Trump (“Plaintiff''), hereby moves for an Order permitting Plaintiff to file

a Motion for a Preliminary Injunction and Memorandum in Support (“Motion”) that exceeds the page

limitation set by Local Rule 7.1(c), specifically, to file a motion of approximately seventy-five (75)

pages in length, excluding portions excepted by S.D. Fla. L. R. 7.1(c).

                       M EMORANDUM OF POINTS AND AUTHORITIES

In support of this Motion to exceed the twenty-page limitation set by Local Rule 7.1(c), Plaintiff states

as follows: Local Rule 7.1(c) prohibits him from filing motions and incorporated memoranda of law

that exceeds twenty pages without prior permission of the Court. In connection with his four-count

Complaint, Plaintiff will be moving for a Preliminary Injunction against the above-named Defendants

                                              Page 1 of 4
Case 1:21-cv-22445-KMM Document 33 Entered on FLSD Docket 08/16/2021 Page 2 of 4



who operate a massive social media company that violates the First Amendment and is designed

to use unfair trade practices based on Defendants’ misleading representations that treats consumers

differently, using differing standards to censor them.

       These deceptive representations have likely injured hundreds of thousands of consumers

across the country. The Defendant’s ongoing practices violate the First Amendment to the U.S.

Constitution,and the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. 501.201 et seq.,

which prohibits deceptive and unfair practices in or affecting commerce. ln light of the number of

parties involved, and the voluminous evidence illustrating Defendant’s illegal activity, Plaintiff

requires more than twenty pages to set forth adequately the legal and factual basis for the requested

relief, and to demonstrate that this case requires a Preliminary Injunction enjoining Defendants,

allowing Plaintiff to demonstrate that he has satisfied the burden of proof necessary.

        In addition to an ordinary case where twenty pages is more than adequate for the evaluation

 of a Motion for Preliminary Injunction, this case requires:

        (1) the showing of multiple facts within the Memorandum of Law that prove Plaintiff’s

 claims, well beyond those within the accompanying Declarations;

        (2) the existence of multiple constitutional issues that have not been litigated in any court

 in the Southern District of Florida; and

        (3) the existence of several factual and legal issues that have not been litigated under the

 new Florida social media statute, SB7072, which went into effect on July 1, 2021, both under the

 Florida Unfair and Deceptive Trade Practices Act and the United States Constitution.

       Plaintiff expects the final filed copy of the motion to be approximately seventy-five (75) pages

in length, excluding the pages excepted by S.D. Fla. L. R. 7.1(c).

       WHEREFORE, for the reasons stated above, the Plaintiff respectfully requests that this
                                      Page 2 of 4
Case 1:21-cv-22445-KMM Document 33 Entered on FLSD Docket 08/16/2021 Page 3 of 4



Honorable Court permit Plaintiff to file his Motion in excess of twenty pages, and, more specifically,

to file a motion of approximately seventy-five (75) pages in length, excluding portions excepted by

S.D. Fla. L. R. 7.1(c).



                                                         Respectfully submitted by,

                                                    /s/ Matthew Lee Baldwin, Esq
                                                    Fla. Bar No.: 27463
                                                    Email: Matthew@VargasGonzalez.com
                                                    Vargas Gonzalez Baldwin
                                                    Delombard, LLP
                                                    815 Ponce de Leon Blvd., Third Floor
                                                    Coral Gables, Florida 33134

                                CERTIFICATE OF CONFERRAL

         Pursuant to S.D. Fla. L.R. 7.1, the Motion for a Preliminary Injunction does not require a

 pre-filing conferral. Accordingly, Plaintiff requests leave from this Honorable Court to file said

 motion in excess of the local rule page limit. Defendants will be served with the Motion for

 Preliminary Injunction immediately after it is filed.

                                                         By:    /s/ Matthew Lee Baldwin, Esq
                                                                Fla. Bar No.: 27463

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to Exceed Page

 Limitations was served by CM/ECF filing system on August 16, 2021, on all counsel or parties of

 record on the service list.

                                                         By:    /s/ Matthew Lee Baldwin, Esq
                                                                Fla. Bar No.: 27463




                                              Page 3 of 4
Case 1:21-cv-22445-KMM Document 33 Entered on FLSD Docket 08/16/2021 Page 4 of 4




                                  SERVICE LIST

 JOHN P. COALE                               MICHAEL J. JONES
 2901 Fessenden St. NW                       mjones@ibolaw.com
 Washington, D.C. 20008
 johnpcoale@aol.com                          ROLAND A. PAUL
 Telephone: (202) 255-2096                   rpaul@ibolaw.com

 THE DUDENHEFER LAW FIRM L.L.C               RYAN S. TOUGIAS
 FRANK C. DUDENHEFER, JR.                    rtougias@ibolaw.com
 fcdlaw@aol.com
 2721 St. Charles Ave, Suite 2A              SEAN M. HAMILL
 New Orleans, LA 70130                       (Pro Hac Vice Forthcoming)
 Telephone: (504) 616-5226                   shamill@ibolaw.com

 IVEY, BARNUM & O’MARA                       170 Mason Street
 JOHN Q. KELLY                               Greenwich, CT 06830
 jqkelly@ibolaw.com                          Telephone: (203) 661-6000
                                             Facsimile: (203) 661-9462




                                    Page 4 of 4
